         Case 1:17-cv-00458-GBD Document 108 Filed 03/04/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON, et. al.,

                       Plaintiffs,

v.                                                 Civil Action No. 1:17-cv-00458-GBD
DONALD J. TRUMP, President of the
United States of America, in his official
capacity,

                       Defendant.



         NOTICE OF WITHDRAWAL OF APPEARANCE OF NORMAN EISEN

       To: The Clerk of Court and All Parties and Counsel of Record:

Please take notice that Norman Eisen withdraws his appearance as counsel on behalf of

plaintiffs. Mr. Eisen resigned as chair of the board of Citizens for Responsibility and Ethics in

Washington effective February 12, 2019 and has had no involvement in this case since that

date. All other counsel listed on the following page remain as attorneys of record for plaintiffs.


Dated: March 4, 2019                                 Respectfully submitted,

                                                     /s/ Norman Eisen
                                                     NORMAN EISEN
         Case 1:17-cv-00458-GBD Document 108 Filed 03/04/19 Page 2 of 3




                                         NOAH BOOKBINDER
                                         ADAM J. RAPPAPORT
                                         STUART C. MCPHAIL
                                         Citizens for Responsibility and Ethics
                                           in Washington
                                         1101 K Street, N.W.
                                         Washington, DC 20005
                                         (202) 408-5565

                                         DEEPAK GUPTA**
                                         JONATHAN E. TAYLOR
                                         JOSHUA MATZ
LAURENCE H. TRIBE*                       Gupta Wessler PLLC
Carl M. Loeb University Professor        1900 L Street, N.W.
and Professor of Constitutional Law      Washington, DC 20036
Harvard Law School                       (202) 888-1741
1575 Massachusetts Avenue                deepak@guptawessler.com
Cambridge, MA 02138
(617) 495-1767
                                         JOSEPH M. SELLERS**
                                         DANIEL A. SMALL**
ZEPHYR TEACHOUT*                         CHRISTINE E. WEBBER
Associate Professor of Law               Cohen Milstein Sellers & Toll PLLC
Fordham Law School                       1100 New York Avenue, N.W.
150 West 62nd Street                     Washington, DC 20005
New York, NY 12580                       (202) 408-4600
(646) 312-8722                           jsellers@cohenmilstein.com
ERWIN CHEMERINSKY*                       Attorneys for Plaintiffs
Dean of the School of Law
University of California, Berkeley       **Admitted pro hac vice
215 Boalt Hall
Berkeley, CA 92697
(510) 642-6483


*Affiliations noted for identification
purposes only
       Case 1:17-cv-00458-GBD Document 108 Filed 03/04/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

I hereby certify that on March 4, 2019, I electronically filed this notice of withdrawal through

 this Court’s CM/ECF system. I understand that notice of this filing will be sent to all parties

                      by operation of the Court’s electronic filing system.


                                                     /s/ Daniel Small
                                                     DANIEL SMALL
